Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 1 of 12




       EXHIBIT 4
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 2 of 12


                                                                         2



 1    APPEARANCE             S:

 2

 3    FISHER, BYRIALSEN & KREIZER, PLLC
                  Attorneys for Plaintiffs
 4                291 Broadway, Suite 709
                  New York, New York 10007
 5                BY:  JANE FISHER-BYRIALSEN, ESQ.
                              -and-
 6                     ALISSA M. BOSHNACK, ESQ.

 7

 8    BELDOCK LEVINE & HOFFMAN, LLP
                  Attorneys for Plaintiffs
 9                99 Park Avenue, Suite 1600
                  New York, New York 10016
10                BY: KAREN DIPPOLD, ESQ.
                          - and-
11                    MYRON BELDOCK, ESQ.

12

13

14    MICHAEL A. CARDOZO, ESQ.
      CORPORATION COUNSEL
15    NEW YORK CITY LAW DEPARTMENT
                  Attorney for Defendant
16                100 Church Street
                  New York, New York 10007
17                BY: ELIZABETH DAITZ, ESQ.
                          - and-
18                    GENEVIEVE NELSON, ESQ_
                          - and-
19                    WILLIAM OATES, ESQ.
                          - and-
20                    MATTHEW McQUEEN, ESQ.
                      File #:
21                    Control #:

22

23

24

25



     DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                    2




                                                                        NYCLD 061620
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 3 of 12


                                                                         204
                                  J. ROBINSON

 1       A.      Yes.

 2       Q.      And which cousin was that?

 3       A.      Ramsey.

 4       Q.      And then Sheehan was the one that hit you?

 5       A.      Yes.

 6       Q.      Did you ever tell anyone that Detective Sheehan

 7    hit you when you were arrested?

 8       A.      Yeah, I told them that.

 9       Q.      Who did you tell?

10        A.     I told the police that when I got to the station.

11    They told me to shut the fuck up and just sit there.

12       Q.      Did you ever tell your attorneys that?

13        A.     Yes, I did.

14       Q.      And did you tell the DA that?

15        A.     Yes, I did.     I told Fairstein that, but, of

16    course, he was in the room.

17       Q.      Who is he?

18        A.     Sheehan and all of them.       They were in the room

19    when Fairstein was in there talking with me_         He was in the

20    room and I told her I don't feel comfortable with this man,

21    that's the man that just beat me up.        And she said, well,

22    he's not going to bother you.       Yeah, but I don't feel

23    comfortable with him here and the other cop, also.          They

24    were there in the room.      It was like six detectives and me

25    in there and then they let my mother in.



     DIAMOND REPORTING      (718) 624-7200    infoOdiamondreporting.com
                                   204




                                                                         NYCLD 061822
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 4 of 12


                                                                         231
                                  J. ROBINSON

 1    know, I don't know.

 2          Q.   So when you walked into the second room, you were

 3    with Detective Nugent and you said there was a blonde woman

 4    and four to five other detectives in that room?

 5          A.   Well, with Nugent it would make about four

 6    detectives and a woman.

 7          Q.   And what happened in that room?

 8          A.   They were squished up against the wall, so they

 9    were all around her, you know.       She didn't have much space

10    to move other than sit at the desk and do what she had to

11    do.

12          Q.   Do you remember what she was wearing?

13          A.   No.

14          Q.   And what happened in that room?        Did anybody

15    introduce themselves to you?

16          A.   Yes, she said, I'm Linda Fairstein.         I'm the DA,

17    the assistant DA handling this case right now, and I wanted

18    to go over some things with you.

19          Q.   And did she?

20          A.   Yes, she started proceeding to try to talk to me

21    and I told her, you know, that I wasn't read my rights, and

22    that, you know, I don't want to answer any questions.

23               She said, well, this is not questions right now,

24    I'm just trying to find out what happened that night.             And

25    basically just trying to find ways around how to just talk


     DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                   231




                                                                          NYCLD 061849
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 5 of 12


                                                                          232
                                  J. ROBINSON

 1    to me, and I was too scared to talk at that moment because

 2    I didn't know what was this all about.        I was still

 3    thinking about my mother in the other room.           I was still

 4    thinking about the fact that she just went upside my head

 5    and she's flipping.

 6                And then they spoke to her already without me

 7    even being there.     How are you going to pull my mother to

 8    the side and not tell me what's going on?

 9       Q.       When you said that you told her that you weren't

10    read your rights, how did you know what that was?

11        A.      All my family's in law enforcement.        I know what

12    rights are.    I mean, you don't have to watch TV to figured

13    that out.     I mean, my mother's going to school me.       She

14    deals with inmates all day.        She ain't just going to let

15    her son just sit there and be victim and fall prey to this.

16    She already let me know, you know, they got to read your

17    rights.     Those things I just knew.

18       Q.       So your family from being in law enforcement --

19        A.      Yes.

20       Q.       -- taught you --

21        A.      Yes.

22       Q.       -- what to --

23       A.       Yes.

24       Q.       -- expect in that situation?      Okay.

25                So, you said you didn't answer any of Linda



     DIAMOND REPORTING      (718) 624-7200    infoOdiamondreporting.com
                                   232




                                                                          NYCLD 061850
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 6 of 12


                                                                         233
                                  J. ROBINSON

 1    Fairstein's questions?

 2       A.       Not at that time, no.

 3       Q.       And did anything else happen in that room?

 4       A.       They kind of got bothered and stuff like that,

 5    and she proceeded to say that, you know, these are -- she

 6    had pictures on the desk and she sprawled them across the

 7    desk.    She flung them and she's like, I want you to look at

 8    that.    I want you to think about that while you think about

 9    not talking to us.

10                I couldn't even tell what that picture was.           So,

11    when she threw it on the desk, I just looked at it and I

12    didn't know what that was.         I couldn't make out what was in

13    the picture.    It just looked like a bloody head.        You

14    couldn't see the face.      And pictures of other stuff that

15    was against that picture and, you know, they escorted me

16    out the room and then they went into the room and spoke to

17    my mother and talked to my mother to tell her, look, we

18    need to talk to him so he can help himself.

19       Q.       Were you in the room when they were having this

20    conversation, the detectives and your mother?

21        A.      I could hear it.    I was sitting outside the door.

22    They kept trying to talk to her to convince her, look, we

23    got to talk him.     You know, eventually, she got up out the

24    chair and she said, listen, you want to talk about what

25    happened?    I said, how am I going to talk about what


     DIAMOND REPORTING      (718) 624-7200     info@diamondreporting.com
                                   233




                                                                          NYCLD 061851
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 7 of 12


                                                                        238
                                  J. ROBINSON

 1    talking about, mom.     And she said, well, it looks like they

 2    getting ready to tell you something in a minute so you just

 3    sit back and listen.     So I said okay.

 4               Fairstein sat down and she said, okay, this is

 5    what we have.    And I think it was a male detective, the one

 6    Nugent.   He said, okay, well, we have something that we're

 7    going to go on and we want to speak about this male guy,

 8    the guy in the camouflage.

 9       Q.      Is this in the first room or the second room?

10        A.     This is in the second room.

11       Q.      And so, there came a time when ADA Fairstein was

12    in that room, as well?

13        A.     She been in there.      She was in there the whole

14    time during the questioning.       She was in there.     And then

15    after they whispered in her ear was when she had got up and

16    then she had left out.      And the detective stood in there,

17    and I think three of them stayed in there and one of them

18    walked out and they were talking right outside the door.

19               Me and my mother stood right here.        She's sitting

20    here.    I was in the main part of the center of the room.

21    She was to the right of me.        And that's when the guy,

22    Nugent and another guy that was sitting there with him, and

23    Sheehan was in the room also.       And that's when they was

24    telling me that, well, we have information.         Tell us about

25    this guy in the camouflage and what happened with him.            I


     DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                   238




                                                                            NYCLD 061856
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 8 of 12


                                                                         395
                                  J. ROBINSON

 1    pipe.   I can't say that I seen these guys come back with

 2    blood on them.    How do you want me to say this?

 3               You know, he's going to fuck everything up.            He's

 4    going to mess up everything.       You need to talk to your

 5    client, you need to let him know what I'm asking him to do

 6    here, otherwise your ass is going to jail.

 7               I was always being told that.        I got tired of

 8    that.   I mean, Jesus, if I go to Rikers or if I go to

 9    Spofford, it doesn't matter.       My family works in the jail.

10    I'm not worried about what's going to happen to me.           I can

11    pretty much hold my own.      I think I've done that already.

12    So it didn't bother me with the threats and stuff like

13    that.   It's just, ma'am, I can't lie like that, I can't do

14    that.   You know, well, how the F is he going to help us?

15               And, you know, she gets up and she goes

16                   and I'll just sit in the office and sit there.

17    And she would come back in and she'd be reserved and then

18    she'll sit down and she'll fix her little suit and then

19    she'd start all over again.        This is what you need to do.

20    And then she'll talk to my lawyer and then he comes in and,

21    like I said, once the rubber met the road, they never

22    called me to testify at anything, even though I was

23    supposed to be some star witness is what the Post said.             I

24    was never no star witness.

25       Q.      How did she react when you told her that the


     DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                   395




                                                                          NYCLD 062013
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 9 of 12


                                                                        395
                                  J. ROBINSON

 1    police beat you up?

 2       A.      She said she didn't give a shit.

 3       Q.      Did she ever confront the police officers, as far

 4    as you know?

 5                     MS. DAITZ:    Objection.

 6       A.      I told her who the police officers were.

 7        Q_     Did you ever see any of those police officers in

 8    her office?

 9       A_      I think once that I was -- one time that I was

10    there, I was sitting in a waiting area outside of her

11    office on that floor, it was real busy in that area, a lot

12    of people were walking around.       There were detectives

13    coming in and out and I remember two of the detectives that

14    were involved with me, they came out of her office.           They

15    walked past me, they seen me sitting there.         They looked at

16    me, I just looked them, and they kept going where they were

17    going_

18       Q.      Was Linda Fairstein ever present at any of your

19    meetings with ADA Lederer?

20        A_     No, no, I didn't see her.

21       Q.      You said Fairstein was present at the precinct

22    when you first were arrested, correct?

23                     MS. DAITZ:    Objection to form.

24       A.      Yes, she was.

25       Q.      And she was in the interview room with you next



     DIAMOND REPORTING      (718) 624-7200    info@diamondreporting.com
                                   396




                                                                           NYCLD 062014
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 10 of 12


                                                                         397
                                   J. ROBINSON

 1    to the room that had the bunkbeds?

 2        A.      Yes, she was.

 3        Q.      And you said she had a pad of paper with her?

 4        A.      Yes.

 5        Q.      Did you see her write anything on it?

 6        A.      Yes.

 7        Q_      Did Linda Fairstein on the night in the precinct

 8    tell you that you were involved in the rape?

 9        A_      Rephrase that.

10        Q.      When you were with Linda Fairstein in that room

11    on April 21st, did she tell you that she thought you were

12    involved in the rape?

13        A.      Not that she thought.      She said she knew.

14        Q.      What did she say exactly?

15        A.      That you raped this woman.       That you and these

16    other individuals held this woman down and you beat her up

17    and you held her legs open while you and your friends

18    continued to rape this woman.

19                The way she was going at it was because she said

20    I got evidence, I got people telling me that you did this.

21    And I'm going for a rape charge on your ass and you're

22    going to do a whole shitload of time in jail.          And I'm just

23    sitting there looking at her like this.         And I never seen a

24    woman get raped.     How far we going to go with this?

25        Q.      What did she do when you denied it?



      DIAMOND REPORTING     (718) 624-7200     infoOdiamondreporting.com
                                   397




                                                                         NYCLD 062015
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 11 of 12


                                                                            398
                                   J. ROBINSON

 1        A.      She didn't do anything.       She didn't get irate

 2    like Lederer.      Her and Lederer is two different animals --

 3    two different beasts when they doing their job.           She didn't

 4    get irate.     She just flung the paper in my face.       And then

 5    I asked can I read it, and then she pulled it back.             She

 6    didn't want me to read it.         And I told her, I said I guess

 7    it was bullshit, you know.         I mean, what you have in your

 8    hands is not accurate on what you're telling me out of your

 9    mouth.

10                 And she would get up and leave out the room, and

11    then the other two detectives was sitting there and nobody

12    never asked me if I wanted a drink of water.           I thank you

13    for this.     Nobody asked me for anything, you know, did I

14    need anything.

15        Q.       Did Linda Fairstein go with you to the park when

16    you went with ADA Lederer?

17        A.      I didn't see her.      I didn't see her.    I saw

18    Lederer.

19        Q.       Did you ever see Kharey Wise beat anybody up in

20    the park?

21        A.      No.

22        Q.       Did you ever see him hit anyone?

23        A.      No.

24        Q.      Kick anyone?

25        A.       No.



      DIAMOND REPORTING     (718) 624-7200     info@diamondreporting.com
                                   398




                                                                            NYCLD 062016
     Case 1:20-cv-08042-PKC Document 52-4 Filed 07/29/20 Page 12 of 12


                                                                         399
                                   J. ROBINSON

 1        Q.      Did you ever see him rape anyone?

 2        A.      No.

 3        Q.      When was the last time you saw Kharey?

 4        A.      When we were leaving out the park.

 5        Q.      You testified that at some point the group began

 6    to run because there was police, you noticed police were

 7    coming, right?

 8        A.      Yes.

 9        Q.      And the group split up in two?

10        A.      Yes.

11        Q.      Which group was Kharey in, do you know?

12        A.      My group.

13        Q.      In your group.

14        A.      You need to note that he stood out because his

15    hair looked like Woody Woodpecker.         Just a flattop with a

16    different color.

17        Q.      And you stated that when saw John Loughlin, he

18    was not wearing a Walkman?

19        A.      I didn't see no Walkman on this individual.

20        Q.      Did you see any type of music device on him?

21        A.      No.

22                       MS. FISHER-BYRIALSEN:     Can I just have

23                Exhibit B.

24        Q.      I'm going to show you what's been marked as

25    Jermaine Robinson Exhibit D.       And we're turning to page



      DIAMOND REPORTING     (718) 624-7200     info@diamondreporting.com
                                   399




                                                                         NYCLD 062017
